Citation Nr: 0311658	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for a chronic 
disability manifested by gastrointestinal problems, due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service.

4.  Entitlement to service connection for a chronic 
disability manifested by flu-like symptoms (including ear, 
nose, and throat problems), due to undiagnosed illnesses, 
claimed as secondary to Persian Gulf War service.  

5.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and from January 1991 to May 1991.  He served in 
Southwest Asia from January 1991 to April 1991.

This appeal originated from rating actions by the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO).  In January 1994, the RO denied service 
connection for gastrointestinal problems, and flu-like 
symptoms (to include ear, nose, and throat problems), with 
both disabilities claimed as due to undiagnosed illnesses.  
In December 1999, the RO denied a claim for an increased 
rating for service-connected headaches, evaluated as 10 
percent disabling.  In March 2000, the RO denied the 
veteran's requests to reopen previously denied claims for 
service connection for a back disorder and a skin disorder.  

The veteran appealed all of the aforementioned decisions to 
the Board, and in a decision, dated in June 2000, the Board 
denied the claims.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated the Board's June 2000 decision and 
remanded the case to the Board.  

In February 2002, the Board again denied the claims.  In 
February 2003, while his case was pending at  the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand and to Stay 
Further Proceedings.  In a February 2003 Order, the Court 
vacated the Board's February 2002 decision and remanded the 
case to the Board.  

In May 2003, a hearing was held at the Board's Central 
Office, in Washington, D.C, before George Guido, who is the 
Acting Veterans Law Judge  rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

At his hearing, held in May 2003, the issues of entitlement 
to service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder), to include 
depression, and entitlement to service connection for a 
dental condition, including for compensation and for 
treatment purposes, were raised.  These issues have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action.  


REMAND

The veteran argues that new and material evidence has been 
submitted to reopen claims for service connection for a back 
disorder and a skin disorder.  He also argues that he has 
gastrointestinal problems, and flu-like symptoms (to include 
ear, nose, and throat problems) as a result of his service, 
to include as due to undiagnosed illnesses.  38 C.F.R. 
§ 3.317.  Finally, he claims an increased rating is warranted 
for his service-connected headaches.  

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2002).  

A review of the Joint Motion, dated in February 2003, shows 
that it was agreed that inter alia a remand was required to 
address the issue of whether VA had fulfilled its duty to 
notify the veteran of the respective duties to obtain 
evidence, citing Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Because no document in the record meets the standard erected 
by the VCAA, regarding notice, and because additional 
evidentiary development is necessary, this case is REMANDED 
to the RO for the following action: 

1.  Ensure that the VCAA notification and 
development requirements contained in 38 
U.S.C.A. §§ 5103 and 5103A and 38 C.F.R § 
3.159 are met.  The notice should 
indicate what evidence is to be provided 
by the veteran and what evidence VA will 
obtain on his behalf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for the claimed 
conditions since March 2003.  Obtain 
records from each health care provider 
the veteran so identifies.  

3.  Schedule the veteran for 
gastrointestinal examination to determine 
whether the gastrointestinal symptoms can 
be ascribed to any known clinical 
diagnosis.  And, if not, whether the 
veteran has objective indications of 
chronic disability resulting from an 
undiagnosed illness, including a 
medically unexplained chronic 
multisymptom illness, such as irritable 
bowel syndrome, as a consequence of his 
service in the Persian Gulf War.  The 
claims files must be made available to 
the examiner for review. 

4.  Schedule the veteran for an ENT 
examination to determine whether the flu-
like symptoms (including the ear, nose 
and throat problems) can be ascribed to 
any known clinical diagnosis.  And, if 
not, whether the veteran has objective 
indications of chronic disability 
resulting from an undiagnosed illness, as 
a consequence of his service in the 
Persian Gulf War.  The claims files must 
be made available to the examiner for 
review.

5.  Schedule the veteran for a 
neurological evaluation to ascertain the 
degree of severity of the service-
connected headaches.  The examiner is 
asked to comment on whether the veteran 
has characteristic prostrating attacks 
and the frequency of such attacks.  Any 
special study deemed necessary should be 
done.  The claims files must be made 
available to the examiner for review. 

6.  After the requested procedural and 
evidentiary development has been 
complete, adjudicate the issues on 
appeal.  The issues of service connection 
for gastrointestinal and flu-like 
symptoms should be considered on a direct 
basis, as well as on a presumptive basis 
for a Persian Gulf War veteran.  If any 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim.  A response to the SSOC is 
optional unless the SSOC covers an issue 
that was not included in the original 
statement of the case or previous SSOCs. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE GUIDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




